I concur in the judgment and opinion, but would add a comment on what constitutes a "substantial lease violation," and what constitutes an "adverse effect on the housing project." If the project managers will not evict a tenant for growing marijuana, then there is tacit approval of this practice and the project may become literally a hotbed of cultivation. Not evicting the tenant would have a substantial adverse effect on the other tenants' perceptions of what a publicly subsidized housing project ought to be.
Thus, I concur in the judgment and opinion.